ORDER
Circuit Judges Fletcher and Nelson have voted to deny the petition for rehearing, and to deny the petition for rehearing en banc. District Judge Carroll voted to *633grant the petition for rehearing and petition for rehearing en banc.
On the request of a judge in regular active service, the suggestion for rehearing en banc was put to a vote of the full court, and the majority of the court voted to deny rehearing. Fed.R.App.P. 35(b). Circuit Judge O’Scannlain dissented from the denial of rehearing and was joined by Circuit Judges Poole, Norris, Hall and Kozinski. The dissent is filed as an attachment to this order.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected. The mandate shall issue forthwith.